Citation Nr: 1611460	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  12-17 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a low back disability.

2.  Entitlement to a disability rating in excess of 10 percent for tinnitus.

3.  Entitlement to a compensable disability rating for hemorrhoids.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel



INTRODUCTION

The Veteran served on active duty from December 1974 to November 1990. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  


FINDING OF FACT

In March 2016, the Veteran notified VA in writing, via his representative, that he wished to withdraw his appeal for higher ratings for tinnitus, low back, and hemorrhoids disabilities.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  




In a March 2016 letter, the Veteran, via his representative, withdrew his appeal of each issue listed on the title page.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue, and it is dismissed.



ORDER

The appeal of claims for higher ratings for tinnitus, a low back disability and hemorrhoids is dismissed.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


